     Case 3:20-cv-02335-MMA-LL Document 11 Filed 02/26/21 PageID.61 Page 1 of 1



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
     KAYLA GUTIERREZ, individually and                     Case No.: 20-cv-2335-MMA (LL)
11   on behalf of all others similarly situated,
                                                           ORDER GRANTING JOINT
12                                                         MOTION TO DISMISS
                                        Plaintiff,
13   v.                                                    [Doc. No. 10]
14   KARZ PLUS, LLC,
15
                                      Defendant.
16
17
18         On February 26, 2021, the parties filed a joint motion to dismiss pursuant to
19   Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Upon due consideration, good cause
20   appearing, the Court GRANTS the joint motion and DISMISSES Plaintiff’s individual
21   claims against Defendant with prejudice and Plaintiff’s class claims against Defendant
22   without prejudice. The Court further DIRECTS the Clerk of Court to terminate all
23   pending motions and deadlines and close this case.
24         IT IS SO ORDERED.
25   Dated: February 26, 2021
26                                                    _____________________________
27                                                    HON. MICHAEL M. ANELLO
                                                      United States District Judge
28

                                                     -1-                     20-cv-2335-MMA (LL)
